Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 and 35-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11025577 hereinafter Patent A in view of Majeti et al (US 20120254323 A1). 

Regarding claim 21, Patent A teaches determining that the mobile device failed to connect to an email notification server; (Claim 1; in response to a failure of the mobile device to connect to the email notification server; if an operation occurs in response then it must have been determined)
 based on the determination, sending, from the mobile device to the email notification server, a first SMS message requesting email synchronization; (Claim 1; receiving, at the email notification server, a first SMS message requesting email synchronization, wherein the first SMS message is sent from a mobile device in response to a failure of the mobile device to connect to the email notification server)
 receiving, at the mobile device, a second SMS message that includes an encrypted email; (Claim 1; encrypting the received email; and sending the encrypted email to the mobile device in a second SMS message )
Patent A does not disclose a mobile device executing an email application that performs stages for synchronizing email, the stages comprising:
decrypting the second SMS message at the mobile device; and displaying at least a portion of the decrypted second SMS message at the mobile device.  
In an analogous art Majeti teaches a mobile device executing an email application that performs stages for synchronizing email, the stages comprising: (0044;  recipient device)
decrypting the second SMS message at the mobile device; and displaying at least a portion of the decrypted second SMS message at the mobile device (0037-0039; 0044; decrypting and displaying the message at the recipient device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Patent A to include receiving, decrypting, and displaying an SMS messages as is taught by Majeti 
The suggestion/motivation for doing so is to be able manage secure messaging through different protocols [0002-0005]

Regarding claim 22, Patent A teaches wherein the first SMS message is generated and encrypted by an email application executing on the mobile device (Claim 2; wherein the first SMS message is generated and encrypted by an email application executing on the mobile device)

Regarding claim 23, Patent A teaches wherein the first SMS message is transmitted by the mobile device based on a lack of connectivity sufficient to synchronize the email in a default manner.  (Claim 3: wherein the first SMS message is transmitted by the mobile device based on a lack of connectivity sufficient to synchronize the email in a default manner)

Regarding claim 24, Patent A teaches wherein the encrypted email is an encrypted version of an email received at the email notification server from an email server based on the email server confirming that the user identification and phone number match records for the user of the mobile device.  (Claim 4: wherein the email notification server receives the email from an email server based on the email server confirming that the user identification and phone number match records for the user of the mobile device)
Patent A does not disclose encrypted email
In an analogous art Majeti teaches encrypted email (0039; sending and receiving encrypted messages)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Patent A to include receiving and sending encrypted messages taught by Majeti 
The suggestion/motivation for doing so is to be able manage secure messaging through different protocols [0002-0005]

Regarding claim 25, Patent A teaches wherein the second SMS message includes a plurality of SMS messages that contain chunks of the encrypted email, and wherein the stages further (Claim 5: breaking the encrypted email into a plurality of chunks, 2Application No. 16/200,784 Docket No. E586 wherein sending the encrypted email comprises sending each of the plurality of chunks to the mobile device)
Patent A does not disclose comprise decrypting the chunks and combining the chunks for display at the mobile device.  
In an analogous art Majeti teaches decrypting the chunks and combining the chunks for display at the mobile device (0034-0037; the data is received in fragments and are combined to create the message; 0039; decrypting and displaying the message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Patent A to include decrypting and combining fragmented messages for display Majeti 
The suggestion/motivation for doing so is to be able manage secure messaging through different protocols [0002-0005]

Regarding claim 26, Patent A teaches wherein each of the chunks of the encrypted email comprises: a message identification that indicates an email message to which the chunk applies; a sequence number assigned to the chunk; and a total number of chunks for the email message (Claim 6: wherein each of the plurality of chunks comprises: a message identification that indicates an email message to which the chunk applies; a sequence number assigned to the chunk; and a total number of chunks for the email message)

Regarding claim 27, Patent A teaches wherein the first SMS message comprises a public key to be used for encrypting the received email (Claim 7: wherein the first SMS comprises a public key to be used for encrypting the received email)

Regarding claims 35-40, the claims inherit the same mapping as claims above for reciting similar limitations; Patent A further teaches (Claim 8: A non-transitory, computer-readable medium comprising instructions that, when executed by a processor)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25; 29-34; 39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 28, the claim recites “the sms message including the plurality of chunks”. Examiner respectfully points to 0035 and 0048 teaches creating chunks only occurs when the file size is too large for a single sms, therefore if the claim is reciting creating chunks then it must recite plurality of sms messages. There is a lack of disclosure for creating chunks for a single sms message.
	
	Regarding claims 25 and 39, the claims inherit the same rejection as claim 28 above for reciting similar limitations.
	
	Regarding claim 29, the claim recites “wherein each of the plurality of SMS messages includes at least one of the plurality of chunks”. The scope of this limitation entails each SMS including a plurality of chunks, examiner points to the rejection of claim 28 above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, the claim recites “A non-transitory, computer-readable medium comprising instructions that, when executed by a hardware-based processor of a mobile device”. Examiner respectfully notes that all software is “hardware-based”, the examiner is not sure if the processor is hardware or software. For purposes of examination the examiner interprets “hardware-based processor” to be a “hardware processor”. 

Claim Interpretation
	Examiner claim interpretation is provided here for clarity:
	Regarding claim 21, the claim limitation “A mobile device executing an email application” is interpreted in line with specification [0011] and [0073]; The is a hardware mobile device, including a hardware processor, and hardware storage memory, the processor executes an email application stored in memory;
	Regarding claim 28, the claim limitation “A mobile device executing an email application” is interpreted in line with specification [0011] and [0073]; The is a hardware mobile device, including a hardware processor, and hardware storage memory, the processor executes an email application stored in memory;
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Major et al. (US 20050197142 A1) in view of Lambert (US 20170061138 A1) in view of in view of Greevy (US 20180054447 A1).

Regarding claim 28, Major teaches a mobile device (0010; mobile communication device) executing an email application (0039; applications handling email running on mobile stations; 0020; mobile communication device is referred to as mobile stations) that performs stages for synchronizing email, (0040; synchronization capabilities) the stages comprising:
 determining that the mobile device failed to connect to an email server; (0052; determining that the data communication service used for sending email to the Email server is unavailable)
 in an instance where the email application determines that the mobile device failed to connect: (0052; in response to determining that the data communication service used for sending email to the Email server is unavailable)
sending an SMS message from the mobile device to the email server, (0052; 0055; 0060; in response to determining that the data communication service used for sending email to the Email server is unavailable, sending the email to the email server in an SMS format)
Major does not explicitly recite encrypting an email at the mobile device;
 separating the encrypted email into a plurality of chunks; 
sending an SMS message from the mobile device to the email server, the SMS message including the plurality of chunks; and sending, from the mobile device to the email server, the plurality of chunks, 
wherein the email server combines the plurality of chunks to obtain the encrypted email, decrypts the encrypted email, and sends the decrypted email on behalf of a user of the user device.  
In an analogous art Lambert teaches encrypting an email at the mobile device; (0054; data object is an email; Fig 1B; Step 112 encrypting the data object)
 separating the encrypted email into a plurality of chunks; (0054; Data object is an email; Fig 1B 0055; segmenting the email data object into a plurality of segments)
sending an SMS message (0083; sms transmission) from the mobile device (0428; smart phone equivalent to mobile device) to the email server (0355; segment reception server), the SMS message including the plurality of chunks; (Fig 1B; 0055; 0083; 0355; 0428; Lambert teaches encrypting and segmenting a data object by a system device, where the system device can be a smart phone, and data object can be an email, and sending the segments to a segment reception server) and sending, from the mobile device to the email server, the plurality of chunks, (Fig 1B; 0055; 0083; 0355; 0428; Lambert teaches encrypting and segmenting a data object by a system device, where the system device can be a smart phone, and data object can be an email, and sending the segments to a segment reception server)
wherein the email server (0355; segment reception server) combines the plurality of chunks to obtain the encrypted email, (0051; reassemble the data object using the segments) decrypts the encrypted email, (0051; and decrypts the data object) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Major to include encrypting and segmenting an email, sending the encrypted email to a server in segments, reassembling by the server the received segments and decrypting the segments as is taught by Lambert
The suggestion/motivation for doing so is to be able to provide secure data transmission [0003]
Major in view of Lambert do not explicitly teach and sends the decrypted email on behalf of a user of the user device.  
	In an analogous art Greevy teaches and sends the decrypted email on behalf of a user of the user device (0026; 0031; decrypting the email by the server and transmitting the email to the recipient device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Major in view of Lambert to decrypt the email and transmit the email to the recipient device as is taught by Greevy 
The suggestion/motivation for doing so is to be able to provide secure data transmission 0002

Regarding claim 31, Major in view of Lambert in view of Greevy teach the mobile device of claim 28, Major further teaches wherein the SMS message is transmitted by the mobile device based on a lack of connectivity sufficient (completely unable to connect) to synchronize the email in a default manner (0052; 0055; 0060; in response to determining that the data communication service used for sending email to the Email server is unavailable, sending the email to the email server in an SMS format)

Regarding claim 33, Major in view of Lambert in view of Greevy teach the mobile device of claim 28, and is disclosed above, Major teaches wherein the stages are performed transparently to the user (0066-0067; the user is prompted to provide an SMS-to-Email gateway therefore the user knows the transformation of the email is taking place and is equivalent to performed transparently to the user)

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Major et al. (US 20050197142 A1) in view of Lambert (US 20170061138 A1) in view of in view of Greevy (US 20180054447 A1) as applied to claim 28 and further in view of Kim et al. (US 20070283039 A1)

Regarding claim 29, Major in view of Lambert in view of Greevy teach the mobile device of claim 28, Major in view of Lambert in view of Greevy do not explicitly recite wherein the SMS message comprises a plurality of SMS messages, and wherein each of the plurality of SMS messages includes at least one of the plurality of chunks 
	In an analogous art Kim teaches wherein the SMS message comprises a plurality of SMS messages, and wherein each of the plurality of SMS messages includes at least one of the plurality of chunks (0075; 0076; segmenting the email into multiple shorter sms messages)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Major in view of Lambert in view of Greevy to include segmenting an email to multiple sms messages as is taught by Kim 
The suggestion/motivation for doing so is to integrate sending emails as text messages in an email application 

 Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Major et al. (US 20050197142 A1) in view of Lambert (US 20170061138 A1) in view of in view of Greevy (US 20180054447 A1) as applied to claim 28 and further in view of Matzkel (US 20110173438 A1)

Regarding claim 30, Major in view of Lambert in view of Greevy teach the mobile device of claim 28, and is disclosed above, Major in view of Lambert in view of Greevy do not explicitly teach wherein the email application encrypts the email based on a key received from the email server through a separate SMS message   
	Matzkel teaches wherein the email application encrypts the email based on a key received from the email server through a separate SMS message (0072; users are provided with an encryption key via sms; 0134; the encryption key is used to encrypt emails)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Major in view of Lambert in view of Greevy to include providing an encryption key via sms, which is then used to encrypt emails as is taught by Matzkel
The suggestion/motivation for doing so is to provide secure communications 

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Major et al. (US 20050197142 A1) in view of Lambert (US 20170061138 A1) in view of in view of Greevy (US 20180054447 A1) as applied to claim 28 and further in view of Favero et al. (US 20140310514 A1) 

Regarding claim 32, Major in view of Lambert in view of Greevy teach the mobile device of claim 28, and is disclosed above, Major in view of Lambert in view of Greevy do not explicitly teach wherein the email server sends the decrypted email based on confirming that the user identification and phone number associated with the mobile device match records for the user of the mobile device
In an analogous art Favero teaches wherein the email server sends the decrypted email based on confirming that the user identification and phone number associated with the mobile device match records for the user of the mobile device (Fig5; 0060; 0065; recipient is authenticated by the server using the recipients phone number and sends the decrypted and then reencrypted email with the recipient key; 0082; email)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Major in view of Lambert in view of Greevy to include authenticating the recipient using the recipients phone number before providing a message that was decrypted using the senders key prior to providing the message to the recipient as is taught by Favero
The suggestion/motivation for doing so is to provide secure communications 


 Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Major et al. (US 20050197142 A1) in view of Lambert (US 20170061138 A1) in view of in view of Greevy (US 20180054447 A1) as applied to claim 28 and further in view of Majeti et al. (US 20130151636 A1)

Regarding claim 34, Major in view of Lambert in view of Greevy teach the mobile device of claim 28, and is disclosed above, Major does not explicitly teach but Lambert teaches wherein each of the chunks of the encrypted email comprises: a message identification that indicates an email message to which the chunk applies;(0263; 0268; grouping segments of an object using an object identifier) a sequence number assigned to the chunk; (0078; segment identifier) 
Major in view of Lambert in view of Greevy do not explicitly teach and a total number of chunks for the email message 
	In an analogous art Majeti teaches and a total number of chunks for the email message (0056; the sent data fragments includes a byte value indication the total number of data segments the message is composed of; 0006-0007; the message can be an email)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Major in view of Lambert in view of Greevy to include information in the data segments indicating the total number of data segments as is taught by Majeti
The suggestion/motivation for doing so is to provide secure communications [0002-0005]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451